Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 19, 1974 because he lost his employment through misconduct. The board found that claimant, a salesman, was discharged because of continued excessive tardiness, in spite of several warnings. It was further found that he was late reporting to work for seven consecutive days. The record contains substantial evidence in support of these findings. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Main, JJ., concur.